Steuer, J. (dissenting).
The facts are fairly stated in the majority opinion. CPL 690.10 deals with what property is subject to seizure under a search warrant. While the object or purpose of the warrant is not specifically stated, it is clear that either of two purposes will justify (other factors being present) the issuance. Those purposes are (1) to put the court in possession of the property so that it may be disposed of as the law directs, or (2) to obtain evidence to be used in a criminal prosecution. While nothing in the statute mandates that the warrant specify either the acts or the nature of the crime as to which evidence is sought, it is patent that unless there is some prosecution in contemplation or the proceeds of some crime being sought to be placed in court custody, there is no authority for the issuance of a warrant. It would also follow that, unless the court which issued the warrant had territorial jurisdiction either to recover the property or to conduct the prosecution in which *454the property was to be used as evidence, the warrant was not properly issued.
The warrant in question was issued by the District Court for the County of Suffolk. The warrant purports to describe the property as follows: ‘ ‘ Stolen property in violation of Section 165.50, Criminal possession of stolen property in the first degree and in violation of Section 165.45, Criminal possession of stolen property in the second degree, of the New York State Penal Law.” Patently this is not a description of the property but is a statement of in what manner the possession of the property by Charles and K. Johnson (the persons whose premises are to be searched) is unlawful, and makes it subject to seizure. No point was made in the court below or before us that the warrant does not contain a description of the property, and we do not find it void for any such defect. Bather, the point is made that the above-quoted statement reveals the purpose for which the warrant was issued, namely, in a contemplated prosecution for criminal possession of stolen property by the named Charles and K. Johnson. Clearly that crime was not perpetrated in Suffolk County, as the District Court there held, but did have its situs in Bronx County, where the Johnsons were subsequently indicted. The question therefore arises, did the District Court of Suffolk County have jurisdiction to issue a warrant to obtain evidence of a crime committed outside its jurisdictional limits.
The jurisdiction of the District Court of Suffolk County is governed by the Uniform District Court Act. Section 2005 of that act provides that: 11 The judges of the court shall have the power and jurisdiction to send processes and other mandates in any matter of which they have jurisdiction into any county of the state, for service or execution * * * as provided by the criminal procedure law ’ \ It is beyond dispute that the prosecution for criminal possession of the goods sought by the warrant was not a matter of which the District Court of Suffolk County had jurisdiction. It could not issue process in connection with it.
The penultimate paragraph of the majority opinion begs the question. It argues that the mere fact that the execution of a warrant validly issued reveals another crime does not invalidate it. Granted. However, here the execution of the warrant did not reveal the crime of unlawful possession—that was the crime which, on reasonable grounds, was believed to have been committed, and which purported to justify the issuance of the warrant. Nowhere on the face of the warrant or the supporting affidavit is there any indication that the property was being *455sought for use in the prosecution of the original burglary, or for any purpose other than prosecution for criminal possession.
We would agree that had the warrant been lawfully issued and the property seized in its execution returned to the District Court, that court could properly then turn the property over to the Bronx authorities for use in any prosecution in which the property was material. But lacking original validity, that power does not validate the warrant.
The order below should be affirmed.
Markewich, J. P., and Lane, J., concur with Lupiano, J.; Stetjeb, J., dissents in an opinion in which Mtjbphy, J., concurs.
Order, Supreme Court, Bronx County, entered on December 10, 1973, reversed, on the law, and defendant’s motion to suppress denied.